DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Claim Objections
Claim(s) 16 is objected to because of the following reasons:

Claim(s) 16 recite(s) limitation(s) “periodically transmit short range distress messages via the short range wireless communication module for reception by other mobile communications devices within range and located outside the vehicle that are capable of receiving the distress messages and are within range and located outside the vehicle". There are duplicated limitations in the claim. It appears to read “periodically transmit short range distress messages via the short range wireless communication module for reception by other mobile communications devices 

Appropriate correction is required.


Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1, 4, 7, 10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevacqua et al (US2012/0139760) in view of Reitmour et al Hayman (US2016/0344509).

Regarding claim 1, Bevacqua teaches a method of determining a location of a tag connected to an object, the method comprising:
(Bevacqua, Figs. 1 and 8, [abstract]; “a monitoring system 105 mounted in a vehicle 110”, [0025] => “tag”)
transmitting a first message from a server over a long range communication protocol to the tag to switch the tag into a distress mode;
(Bevacqua, Figs. 1-2 and 8; “The communication subsystem 225 is also configured to communicate via the wireless network 125 utilizing one or more cellular standards such as Global System for Mobile Communications (GSM), code division multiple access (CDMA), time division multiple access (TDMA)”, [0037]; Fig. 8, “the process 800 continues at box 808, where the communication center 130 transmits, via the wireless network 125, a mode change command containing information to cause the monitoring system 105 to activate (or reconfigure operating parameters) the authorization mode”, [0079]; authorization mode => “distress mode”)
based on switching into the distress mode the tag emits short range distress messages and long range distress messages;
(Bevacqua, Figs. 1-2 and 8; “the process 800 continues to box 820, where the controller 215 controls the communication subsystem 225 to transmit an alert signal and data indicative of the location of the vehicle to the communication center 130. The alert signal can include data identifying the vehicle 110, the monitoring system 105 and/or the SIM card (e.g., the IMSI) used by the communication subsystem 225”, [0085]; “The utilizing one or more cellular standards such as Global System for Mobile Communications (GSM), code division multiple access (CDMA), time division multiple access (TDMA), WiFi (IEEE 802.11x), Bluetooth or other personal area network (IEEE 802.15), WiMax (IEEE 802.16), or other wireless technologies”, [0037]; alert signal => “distress messages”)
receiving at a server the long range distress messages including location data transmitted from the tag using the long range communication protocol;
(Bevacqua, Figs. 1-2 and 8; “At box 822, the communication center 130 receives the alert signal and the data indicative of the location of the vehicle 110 via the wireless network 125”, [0087])
	Bevacqua does not expressly disclose but Reitmour teaches:
using the location data to determine a geographical area in which the tag is located;
transmitting a message from the server to one or more mobile devices in the geographic area of the tag to enable the one or more mobile devices to receive short range distress messages from the tag;
(Reitmour, “ A server… defining virtual boundaries of a geographic area to be monitored; receiving a communication from one of said plurality of mobile devices indicating a user of that mobile device is involved in an emergency situation, the communication including GPS coordinates indicating a geographic location of the mobile device; determining from the GPS coordinates and the defined boundaries of the geographic area to be monitored that the mobile device from which the communication alerts to all of the plurality of mobile devices within the defined boundaries of the geographic area”, [claim 6])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Reitmour into the system or method of Bevacqua in order to allow remotely activating distress signal transmission from a vehicle in a scenario where it’s impossible for a person in or near the vehicle to activate the distress transmission. The combination of Bevacqua and Reitmour also teaches other enhanced capabilities.
	The combination of Bevacqua and Reitmour does not expressly disclose but Hayman teaches:
receiving at the one or more mobile devices the short range distress messages from the tag and using the received short range distress message to locate the tag; and
transmitting a second message from the one or more mobile devices to the server including the location of the located tag.
(The alert message broadcast to the mobile devices in the concerned geographic area by the server of Reitmour may cause the mobile devices in the area to take any applicable actions, e.g., listening the distress message from the vehicle that sends out the distress (stress) message using a different frequency channel and routing the distress message to the central controller as taught by Hayman in Figs. 1-2 and 3C, [0090]; the vehicle-to-vehicle (V2V, V2X) communications can be realized using any short range communications protocols such as Bluetooth or Wi-Fi (Bevacqua, [0037], Reitmour, [0131]); the V2V communication is particularly useful when the long range Hayman, [0053]; even though the long range communication between VC1 and the central controller is not jammed, the V2V communication provides an additional means to facilitate reliable communications between VC1 and the central controller; Hayman, Figs. 2B and 3C, “In operation 174 an estimated location of the jammed vehicle VC1 is obtained/determined from the notification data. The estimated location may actually be the location of the distress signal receiving vehicle VC2, which may provide a good estimation of the location of the vehicle VC1 since the distress signal is typically received at no more than a distance of few hundred meters from the transmitting vehicle VC1”, [0067]; “To this end, the notification may include encrypted and/or un-encrypted data indicating the identity of the distress signal broadcasting vehicle (i.e. vehicle identifier), and data indicative of the location and possibly also of the orientation of the distress signal broadcasting vehicle”, [0093])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Hayman into the modified system or method of Bevacqua and Reitmour in order to reliably rout a distress message from a vehicle to a central server using additional short range V2V communications with estimated location information about the vehicle. The combination of Bevacqua, Reitmour and Hayman also teaches other enhanced capabilities.

Regarding claim 4, the combination of Bevacqua, Reitmour and Hayman teaches its/their respective base claim(s).

(Hayman, “identification data of the disrupted vehicle VC1 may be encoded in the distress signal broadcasted from the vehicle, and may be encrypted or not”, [0058])

Regarding claim 7, the combination of Bevacqua, Reitmour and Hayman teaches its/their respective base claim(s).
The combination further teaches the method according to claim 4 wherein on receipt of a short range distress message from the tag the one or more mobile devices produces an audio and/or visual indicator for a user of the mobile device indicating if they are moving towards or away from the located tag.
(Hayman, Bevacqua, see comments on claim 6)

Regarding claim 10, the combination of Bevacqua, Reitmour and Hayman teaches its/their respective base claim(s).
The combination further teaches the method according to claim 1, wherein the short range distress messages is a Bluetooth communication.
(Bevacqua, “Bluetooth”, [0037])

Regarding claim 12, the combination of Bevacqua, Reitmour and Hayman teaches its/their respective base claim(s).
The combination further teaches the method according to claim 1, wherein the tag further comprises a memory for storing a unique identifier of the tag.
Bevacqua, Fig. 3, memory 210; Fig. 8,  “the monitoring system 105 transmits information to the communication center 130, the information identifying one or more of the vehicle 110 or the monitoring system 105 (e.g., using a monitoring system identifier and/or a wireless network identifier such as an International Mobile Subscriber Identity or IMSI stored on a subscriber identity module or SIM card)”, [0081])

Regarding claims 13 and 15, the combination of Bevacqua, Reitmour and Hayman teaches its/their respective base claim(s).
The combination further teaches the method according to claim 1, wherein the tag further comprises an accelerometer that measures the acceleration of the tag and thereby of a vehicle in which the tag is installed, and the tag stores acceleration data in a memory.
(Hayman, “the orientation/heading of the disrupted vehicle VC1 is provided/encoded in the distress signal broadcasted from the vehicle VC1. Orientation of the disrupted vehicle VC1 may, for example, be determined by the tracking controller onboard the disrupted vehicle VC1 by utilizing a compass module and/or an inertial system of gyros and/or accelerators onboard the vehicle”, [0059]; the acceleration data related to VC1 must be stored in memory before it is transmitted as part of the distress signal)

Regarding claim 14, the combination of Bevacqua, Reitmour and Hayman teaches its/their respective base claim(s).
The combination further teaches the method according to claim 13, wherein the tag also provides driving behaviour data.
Hayman, “receiving and processing distress signals broadcasted by other member(s) of the network, and processing the received distress signals, generating and communicating a corresponding notification including data indicative of the distressed vehicle (e.g. indicative of at least its identity/identifier and its estimated location/position, and possibly also indicative of other of its parameters, such as: its ignition status, speed, heading-direction, initial and/or last time of receipt of the distress signal from the distressed vehicle, etc.), to the control center of the security service provider”, [0018]; since the information contained in the distress signals changes over time, i.e., the recorded speed and heading direction of VC1 also change over time, the recorded speed and heading direction data of VC1 over time may indicate the driver’s driving behavior of VC1)

Claim(s) 2-3, 5-6, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevacqua et al (US2012/0139760) in view of Reitmour et al (US2014/0308915) and further in view of Hayman (US2016/0344509) and Buursen (What is LoRaWAN, Aug, 2015)

Regarding claim 2, the combination of Bevacqua, Reitmour and Hayman teaches its/their respective base claim(s).
The combination does not expressly disclose but Buursen teaches the method according to claim 1, wherein the long range communication protocol is a low power long range communication protocol.
(Buursen, figure, “With technology that is just a few months on the market, it is possible 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Buursen into the modified system or method of Bevacqua, Reitmour and Hayman in order to enable a standardized communication technology, LoRaWan, in a vehicle alert system for long range/large coverage communications at low power consumptions. The combination of Bevacqua, Reitmour, Hayman and Buursen also teaches other enhanced capabilities.

Regarding claim 3, the combination of Bevacqua, Reitmour, Hayman and Buursen teaches its/their respective base claim(s).
The combination further teaches the method according to claim 2, wherein the long range communication protocol is a low power wide-area networks (LPWAN).
(Buursen, figure, “LoRaWAN™, an acronym for Long Range Wide-area network”, p2/6)

Regarding claim 5, the combination of Bevacqua, Reitmour, Hayman and Buursen teaches its/their respective base claim(s).
The combination further teaches the method according to claim 2, wherein the short range distress messages are encrypted.
Hayman, “identification data of the disrupted vehicle VC1 may be encoded in the distress signal broadcasted from the vehicle, and may be encrypted or not”, [0058])

Regarding claims 6 and 8, the combination of Bevacqua, Reitmour, Hayman and Buursen teaches its/their respective base claim(s).
The combination further teaches the method according to claim 2, wherein on receipt of a short range distress message from the tag the one or more mobile devices produces an audio and/or visual indicator for a user of the mobile device indicating if they are moving towards or away from the located tag.
(Hayman, Fig. 2B; “In operation 170, the control system 110, which may be configured as a computerized system equipped with a processor and a memory, processes the notification data received from the vehicle VC2 to determine data identifying the jammed subscriber vehicle VC1 and also to determine data estimating the position (at least the estimated location and preferably also the estimated orientation/driving-direction/heading) of the jammed subscriber vehicle VC1”, [0065]; Bevacqua, Fig. 3, “FIG. 3 is a block diagram of a computer system 300 that may incorporate … including operations of the communication center 130 and the client system 140”, [0040]; “computer system 300 may be a desktop, portable, rack-mounted, smart phone, PDA, or tablet configuration”, [0046]; Fig. 8, “At box 826, the client system 140 receives the data indicative of the location of the vehicle 110 via the communications network 135. This data is then displayed at the client system 140 at box 828. The location data displayed at box 622 can be textual, audio, graphical (e.g., a map) or any combination thereof”, [0088]; the communication devices installed in one or more vehicles (e.g. VC2 Hayman (Fig. 1, [0053]) may be the client system 140 of Bevacqua, and can generate an audio or graphical output about “the position (at least the estimated location and preferably also the estimated orientation/driving-direction/heading) of the jammed subscriber vehicle VC1” (Bevacqua, [0065]))

Regarding claim 11 the combination of Bevacqua, Reitmour and Hayman teaches its/their respective base claim(s).
The combination of Bevacqua, Reitmour, Hayman and Buursen teaches the method according to claim 1, wherein the long range communication protocol is a LoRa (Low Energy Long Range) wireless communication module for communication over a LoRa wireless network or a cellular network.
(Buursen, see comments on claim 2)

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevacqua et al (US2012/0139760) in view of Reitmour et al (US2014/0308915) and further in view of Hayman (US2016/0344509), Buursen (What is LoRaWAN, Aug, 2015) and Wolf (US2014/0309884).

Regarding claim 9, the combination of Bevacqua, Reitmour, Hayman and Buursen teaches its/their respective base claim(s).
The combination does not expressly disclose but Wolf teaches the method according to claim 6, wherein the audio and/or visual indicator is a sound that gets more frequent or louder as the mobile device gets closer to the tag.
Wolf, “a visual alert or display and/or an audible alert or acoustical warning may be provided to alert the driver of the subject vehicle that another vehicle is approaching from the rear, and the degree of the warning may increase (such as more rapid flashing or louder tone or audible signal) as the determined excitation level increases (or as the approaching vehicle gets closer to the subject vehicle and is more likely to impact the subject vehicle). Optionally, an optical signal or alert may be provided to alert drivers of other vehicles (including the driver of the determined rearward approaching vehicle) that the other vehicle is approaching the subject vehicle from the rear and in a potentially unsafe manner, with the degree of the warning (such as different exterior lights of the subject vehicle being activated or flashed, such as activation or flashing of the braking lights, the turn signal indicators, the fog lights, the reversing or backup lights, the headlights and/or the like) increasing as the determined excitation level increases”, [0019]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wolf into the modified system or method of Bevacqua, Reitmour, Hayman and Buursen in order to increase the degree of the warning when two vehicles are getting closer using increasing audio volume for the audio alert. The combination of Bevacqua, Reitmour, Hayman, Buursen and Wolf also teaches other enhanced capabilities.

Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bevacqua et al (US2012/0139760).

Regarding claim 16, Bevacqua teaches a tracking device in a vehicle comprising:
a short range wireless communication module;
a long range wireless communication module; and
(Bevacqua, Figs. 1-2 and 8, [abstract]; “a monitoring system 105 mounted in a vehicle 110”, [0025] => “tag”; “the process 800 continues to box 820, where the controller 215 controls the communication subsystem 225 to transmit an alert signal and data indicative of the location of the vehicle to the communication center 130. The alert signal can include data identifying the vehicle 110, the monitoring system 105 and/or the SIM card (e.g., the IMSI) used by the communication subsystem 225”, [0085]; “The communication subsystem 225 is also configured to communicate via the wireless network 125 utilizing one or more cellular standards such as Global System for Mobile Communications (GSM), code division multiple access (CDMA), time division multiple access (TDMA), WiFi (IEEE 802.11x), Bluetooth or other personal area network (IEEE 802.15), WiMax (IEEE 802.16), or other wireless technologies”, [0037])
a controller communicatively coupled to connected to the short range wireless communication module and a long range wireless communication module, the controller configured to
(Bevacqua, Fig. 2)
	in response to receiving via the long range wireless communication module a first message from a server over a long range communication protocol switching the controller into a distress mode;
(Bevacqua, Figs. 1-2 and 8; “The communication subsystem 225 is also configured to communicate via the wireless network 125 utilizing one or more cellular standards such 
	based on switching into the distress mode the short range wireless communication module emits short range distress messages via the short range wireless communication module and long range distress messages via the long range wireless communication module; and
(Bevacqua, Figs. 1-2 and 8; “the process 800 continues to box 820, where the controller 215 controls the communication subsystem 225 to transmit an alert signal and data indicative of the location of the vehicle to the communication center 130. The alert signal can include data identifying the vehicle 110, the monitoring system 105 and/or the SIM card (e.g., the IMSI) used by the communication subsystem 225”, [0085]; “The communication subsystem 225 is also configured to communicate via the wireless network 125 utilizing one or more cellular standards such as Global System for Mobile Communications (GSM), code division multiple access (CDMA), time division multiple access (TDMA), WiFi (IEEE 802.11x), Bluetooth or other personal area network (IEEE 802.15), WiMax (IEEE 802.16), or other wireless technologies”, [0037]; alert signal => “distress messages”)
	periodically transmit short range distress messages via the short range wireless communication module for reception by other mobile communications devices 
(Bevacqua, Fig. 8; “The monitoring system 105 continues to periodically receive data indicative of the location of the vehicle 110 at box 814 and periodically transmits updated location data to the communication center 130 at box 820”, [0086])

Regarding claim 17, Bevacqua teaches its/their respective base claim(s).
Bevacqua further teaches the tracking device according to claim 16, wherein the short range wireless communication module is a Bluetooth communication module.
(Bevacqua, “Bluetooth”, [0037])

Regarding claim 19, Bevacqua teaches its/their respective base claim(s).
Bevacqua further teaches the tracking device according to claim 16, wherein the tracking device further comprises a memory for storing a unique identifier of the tracking device.
(Bevacqua, see comments on claim 12)

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevacqua et al (US2012/0139760) in view of Buursen (What is LoRaWAN, Aug, 2015).

Regarding claim 18, Bevacqua teaches its/their respective base claim(s).
The combination of Bevacqua and Buursen teaches the teaches the tracking 
(Buursen, see comments on claim 2)

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bevacqua et al (US2012/0139760) in view of Hayman (US2016/0344509).

Regarding claim 20, Bevacqua teaches its/their respective base claim(s).
The combination of Bevacqua and Hayman teaches the tracking device according to claim 16, further comprising an accelerometer communicatively coupled to the controller and wherein the accelerometer measures the acceleration of the tracking device and thereby of a vehicle and stores acceleration data in a memory, and wherein the controller controls the short range wireless communication module to transmit a sequence of time stamped acceleration data to a mobile communications device.
(Hayman, “the orientation/heading of the disrupted vehicle VC1 is provided/encoded in the distress signal broadcasted from the vehicle VC1. Orientation of the disrupted vehicle VC1 may, for example, be determined by the tracking controller onboard the disrupted vehicle VC1 by utilizing a compass module and/or an inertial system of gyros and/or accelerators onboard the vehicle”, [0059]; the acceleration data related to the orientation of VC1 must be stored in memory before it is transmitted as part of the distress signal; the orientation information based on the acceleration data in each of the periodic distress signals (Bevacqua, “The monitoring system 105 continues to 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 



/JIANXUN YANG/
Primary Examiner, Art Unit 2664				3/19/2022